Citation Nr: 0628755	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to radiation exposure.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's daughter and son-in-law
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1958, and died in March 2000.  The appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death, and for 
entitlement to DIC.  By decision dated in November 2003 
decision, the Board confirmed the RO's denial.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which, in an Order dated November 4, 2004, 
granted a Joint Motion for Remand (Joint Motion), and vacated 
the Board's decision.  The Board notes that the Joint Motion 
directed the Board to adjudicate the claim for service 
connection for the cause of the veteran's death as due to 
radiation exposure.  This matter was addressed in the 
supplemental statement of the case issued in January 2006, 
and the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for squamous cell carcinoma of the lung with 
chronic obstructive pulmonary disease, evaluated as 100 
percent disabling; postoperative squamous cell carcinoma of 
the floor of the mouth with metastasis to the liver, 
evaluated as 100 percent disabling; lumbar disc disease, 
evaluated as 40 percent disabling; nicotine dependence, 
evaluated as 30 percent disabling; a left arm disability, 
evaluated as 30 percent disabling; residuals of injuries to 
the left foot and ankle, evaluated as 10 percent disabling; 
residuals of an injury to the tendon on the dorsum of the 
left wrist, evaluated as 10 percent disabling; and for 
residuals of a fracture of the styloid process of the right 
ulna, evaluated as noncompensable.  The combined schedular 
evaluation was 100 percent, effective January 1998, and the 
veteran was entitled to special monthly compensation under 
the provisions of 38 U.S.C.A. § 1114 (West 2002) on account 
of postoperative squamous cell carcinoma of the floor of the 
mouth, rated 100 percent, and other service-connected 
disabilities evaluated as 60 percent disabling or more from 
January 1998.

2.  The veteran died in March 2000 of metastatic carcinoma to 
both lungs due to metastatic carcinoma to the liver and 
squamous cell carcinoma of the anterior floor of the mouth.

3.  The appellant's claim for service connection for the 
cause of the veteran's death was received in April 2000.

4.  There is no objective evidence that the veteran was 
exposed to radiation in service.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006); 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further, on March 3, 2006, the Court held in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims, any question as to the 
appropriate effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication of the claims for service connection for 
the cause of the veteran's death and for DIC, the issues were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of the 
claims in response to VA notices, and the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA medical 
records, and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has reviewed the appellant's statements 
and concludes that she has not identified further evidence 
not already of record that could be obtained.  The Board has 
also reviewed the medical records for references to 
additional treatment reports not of record, but finds nothing 
to suggest that there is any outstanding evidence with 
respect to the appellant's claims.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claims.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The relevant 
evidence will be summarized where appropriate, and the 
Board's analysis will focus on what the evidence shows, or 
does not show, in support of the claim.



Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

At the time of the veteran's death, service connection was in 
effect for squamous cell carcinoma of the lung with chronic 
obstructive pulmonary disease, evaluated as 100 percent 
disabling; postoperative squamous cell carcinoma of the floor 
of the mouth with metastasis to the liver, evaluated as 100 
percent disabling; lumbar disc disease, evaluated as 40 
percent disabling; nicotine dependence, evaluated as 30 
percent disabling; a left arm disability, evaluated as 30 
percent disabling; residuals of injuries to the left foot and 
ankle, evaluated as 10 percent disabling; residuals of an 
injury to the tendon on the dorsum of the left wrist, 
evaluated as 10 percent disabling; and for residuals of a 
fracture of the styloid process of the right ulna, evaluated 
as noncompensable.  The combined schedular evaluation was 100 
percent.  The veteran also was entitled to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114 (West 
2002) on account of postoperative squamous cell carcinoma of 
the floor of the mouth, rated 100 percent, and other service-
connected disabilities evaluated as 60 percent disabling or 
more from January 1998.

      I.  Cause of the veteran's death-other than radiation 
exposure 

Service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. 
§ 3.300(a) (2006).  The law states:

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

The appellant argues that the veteran's death was due to 
carcinoma, which resulted from the veteran's smoking.  She 
points out that the veteran was service-connected for, among 
other disabilities, squamous cell carcinoma of the lung, 
squamous cell carcinoma of the floor of the mouth and for 
nicotine dependence.  She notes service connection was 
established for these disabilities prior to the effective 
date of the change in law that barred service connection for 
nicotine dependence, and disabilities resulting therefrom.  

The appellant filed her claim for service connection for the 
cause of the veteran's death in April 2000, after the 
effective date of the statute cited above.  In Stoll v. 
Nicholson, 401 F. 3d. 1375 (Fed. Cir. 2005), the United 
States Circuit Court of Appeals for the Federal Circuit 
(Circuit Court) addressed a similar situation.  In that case, 
the Circuit Court held that the appellant could not rely on 
the veteran's prior service connection status to save her DIC 
claim.  The claim for DIC benefits constituted a new claim 
for service connection, and this was governed by 38 U.S.C.A. 
§ 1103(a).  In this case, since the appellant's claim for 
service connection for the cause of the veteran's death was 
not received until April 2000, after the effective date of 
the change in law, her claim for service connection for the 
cause of the veteran's death relating to his use of tobacco 
is barred.  

In a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Sabonis, 6 Vet. App. 426 (1994)...Thus, the record 
affords no basis for favorable action based on tobacco-
related death.  

	II.  Cause of the veteran's death-radiation exposure 

In the alternative, the appellant argues that service 
connection is warranted for the cause of the veteran's death 
on the basis of the veteran's exposure to radiation during 
service.  She asserted that he told her that he had been 
exposed to radiation while training in Nevada.  

The death certificate, including an amendment thereto, shows 
that the veteran died in March 2000 of metastatic carcinoma 
to both lungs due to metastatic carcinoma to the liver and 
squamous cell carcinoma of the anterior floor of the mouth.

The service medical records do not show any complaints or 
findings related to exposure to radiation.  

The RO contacted the National Personnel Records Center in an 
attempt to ascertain whether the veteran had been exposed to 
radiation.  The response stated that there was no evidence 
that the unit to which the veteran was attached had been sent 
for atomic testing.  The only evidence supporting the 
appellant's claim that the veteran was exposed to radiation, 
and that his death was due to such exposure, consists of her 
statements.  There is no competent medical evidence of record 
to support her allegations.  Since the appellant is not a 
medical expert, she is not competent to express an 
authoritative opinion regarding either the veteran's medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of any objective evidence of the veteran being 
exposed to radiation during service, a grant of service 
connection for the cause of his death may not be predicated 
on this basis.  See 38 C.F.R. §§ 3.309(d), 3.311 (2006).

	II.  DIC 

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC benefits to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  That matter has been the 
subject of considerable judicial interpretation.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
total VA compensation for a service-connected disability and 
had never filed a claim for such benefits that could have 
resulted in entitlement to total compensation for the 
required period.  The Court concluded that the language of 38 
C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at the time of 
death was promulgated, effective January 21, 2000. See 65 
Fed. Reg. 3,388-3,392 (2000), and codified at 38 C.F.R. § 
3.22 (2003).  That final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Circuit 
Court held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Circuit Court addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Circuit Court 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Circuit Court remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Circuit Court held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Circuit Court held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., those cases where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  The 
Circuit Court upheld in NOVA I, VA's position that the 
amendments to 3.22 were "interpretative," and did not make 
"new law" but merely interpreted existing law, that is, the 
amendments clarified the meaning that the statute had all 
along.

The result of the foregoing litigation is that VA has now 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under either 38 U.S.C. 
§§ 1311(a)(2) or 1318, no matter when the claim was filed.  
So the only possible ways of prevailing on a claim for 
benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) showing that such requirements 
would have been met but for clear and unmistakable error 
(CUE) in a previous decision.

In this case, at the time of his death in April 2000, the 
veteran was in receipt of a 100 percent evaluation from 
January 1998, a period of time less than 10 years from his 
death.  Thus, he did not meet the statutory duration 
requirements for a total disability rating at the time of 
death.

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for CUE in a previous decision.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court provided a three-pronged test to determine whether CUE 
was present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The Court continued to 
state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error. . 
. that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

In light of the fact that the veteran's initial claim for 
service connection for tobacco-related nicotine addiction 
with pulmonary complications was not received until January 
1998, and that there was no rating action addressing this 
matter until the February 1999 rating decision that granted 
service connection for nicotine dependence and postoperative 
squamous cell carcinoma of the floor of the mouth, there is 
no basis on which a claim for CUE could be predicated.

The Board regrettably concludes that the requirement of 38 
U.S.C.A. § 1318 that the veteran be in receipt of 
compensation at the 100 percent rate due to service-connected 
disability for a period of 10 or more years prior to his 
death in March 2000, or, would have been but for CUE in a 
prior decision, has not been met.


ORDER

Service connection for the cause of the veteran's death, to 
include as due to exposure to radiation, is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


